DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Sousa et al. (US7849696) (“De Sousa”).

    PNG
    media_image1.png
    430
    435
    media_image1.png
    Greyscale

Regarding claim 1, De Sousa teaches (Figs. 3A-3B) a process of coupling components of a gas turbine engine, the process comprising providing a first component (28) formed to include a first anchor-receiving space (44) therein, the anchor-receiving space being arranged to extend along an installation axis (see annotated Fig. 3B) through a portion of the first component (28 defines 44), providing a second component (defined as 34, 62 and 66) for coupling to the first component and for movement therewith (coupled via fastener as in fig. 3B), the second component being formed to include a second anchor-receiving space (42) therein, providing an anchor (36) including a fastener (40), a bushing (48), a washer (50), and a fastener retainer (46), contacting a first portion of the second component against the first component with a second portion (62) of the second component spaced apart from the first component, aligning the first anchor receiving space and the second anchor receiving space along the installation axis (the anchor spaces are aligned with the fastener 40 on the installation axis, see Fig. 3B), positioning the bushing in the second anchor-receiving space in alignment with the installation axis and extending out of the anchor receiving space toward the first component (the bushing 48 is located inside the second anchor-receiving space 42, see Fig. 3B), positioning the washer against the second component in alignment with the installation axis to locate the second anchor-receiving space between the washer and the first component with the bushing spaced apart from at least one of the first component and the washer (the washer is in contact with element 34 of the second component and the bushing 48 is spaced apart from the first component, see Fig. 3B), inserting the fastener through the washer, the bushing, the second anchor-receiving space, and the first anchor-receiving space (the fastener 40 defines the installation axis and is inside the washer 50, bushing 48 and both anchor-receiving spaces, see Fig. 3B), engaging the fastener retainer with the fastener and the first component to block free movement of the fastener and the fastener retainer relative to the first component and the second component (the nut 46 secures the fastener against movement relative to the two components, see Fig. 3B), and biasing the second portion of the second component toward the first component to place an axial load on the second component relative to the first component (the second component is biased by nut 46).
Regarding claim 2, De Sousa teaches (Figs. 3A-3B) the step of biasing comprises tightening the fastener retainer (nut 46) relative to the fastener.
Regarding claim 3, De Sousa teaches (Figs. 3A-3B) maintaining the axial load at a substantially constant level while radial loads placed on the second component vary during operation of the gas turbine engine.
Regarding claim 4, De Sousa teaches (Figs. 3A-3B) tightening the fastener retainer relative to the fastener comprises tightening the fastener retainer relative to the fastener until the bushing engages the first component (see Fig. 3B) and the washer, thereby further biasing the second component against the first component while maintaining a gap between the second portion of the second component and the first component. 
Regarding claim 5, De Sousa teaches (Figs. 3A-3B) tightening the fastener retainer relative to the fastener comprises tightening the fastener retainer relative to the fastener to a predetermined operating tension to retain the second component to the first component during operation of the gas turbine engine (the components are securely fastened in De Sousa) while maintaining a gap between the second portion of the second component and the first component.
Regarding claims 6-7, De Sousa teaches (Figs. 3A-3B) a radially inner gap and a radially outer gap are formed between the bushing and the second anchor-receiving space, wherein the radially inner gap increases and the radially outer gap decreases during operation of the gas turbine engine (necessary due to thermal expansion). 
Regarding claim 8, De Sousa teaches (Figs. 3A-3B) the second portion of the second component remains spaced apart from the first component.
Regarding claim 9, De Sousa teaches (Figs. 3A-3B) the radially inner gap decreases and the radially outer gap increases during rundown of the gas turbine engine (necessary dye to thermal expansion).
Regarding claim 10, De Sousa teaches (Figs. 3A-3B) the second portion of the second component remains spaced apart from the first component.
Regarding claims 11-12, De Sousa teaches (Figs. 3A-3B) the bushing, the washer and the fastener are formed as a single, unitary component.
The broadest reasonable interpretation of “single, unitary component” is anticipated by De Sousa, because the bushing, washer and fastener form a single entity when in contact with each other.
Regarding claim 14, De Sousa teaches (Figs. 3A-3B) a process of coupling a first component to a second component in a gas turbine engine, the process comprising the steps of aligning a first component (28) with a second component (34), contacting a first portion of the second component against the first component with a second portion (62) of the second component spaced apart from the first component, biasing the second portion of the second component toward the first component to place an axial load on the second component relative to the first component (the second component is biased by nut 46), and maintaining the axial load at a substantially constant level while radial loads placed on the second component vary during operation of the gas turbine engine.
Regarding claim 15, De Sousa teaches (Figs. 3A-3B) aligning an anchor receiving space (44) formed in the first component and an anchor-receiving space (42) formed in the second component along an installation axis (see annotated figure above), aligning a bushing (48) with the installation axis to extend into the anchor receiving space of the second component, aligning a washer (50) with the installation axis to engage the second component and bushing, aligning a fastener (40) with the installation axis to extend through the washer, bushing, and anchor-receiving space of the first component and engage the washer, and aligning a fastener retainer (46) with the installation axis to engage the fastener and first component to couple the second component to the first component.
Regarding claim 16, De Sousa teaches (Figs. 3A-3B) the biasing step includes engaging the fastener with the fastener retainer to engage the washer with the second component and bias the second portion of the second component toward the first component to place the axial load on the second component relative to the first component (the washer is in contact with element 34 of the second component and the bushing 48 is spaced apart from the first component, and the nut 46, when fastened, biases the second component towards the first component, see Fig. 3B), engaging the fastener with the fastener retainer to engage the washer with the bushing and engage the bushing with the first component to place an axial load on the bushing relative to the first component to maintain the axial load on the second component (the washer 50 is in contact with the bushing 48 and engages the nut 46, see Fig. 3B), and engaging the fastener with the fastener retainer to place a relatively greater axial load on the fastener than the axial load on the second component (the axial load is determined by the torque value of the nut 46).
Regarding claim 18, De Sousa teaches (Figs. 3A-3B) a radially inner gap and a radially outer gap (see Fig. 3B) are formed between the bushing and the second anchor-receiving space, wherein the radially inner gap increases and the radially outer gap decreases during operation of the gas turbine engine (necessary due to thermal expansion), and wherein the radially inner gap decreases and the radially outer gap increases during rundown of the gas turbine engine (necessary due to thermal expansion).
Regarding claim 19, De Sousa teaches (Figs. 3A-3B) the second portion of the second component remains spaced apart from the first component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (US6634863) (“Forrester”) in view of De Sousa.

De Sousa teaches the process of claim 1 (see rejection above) to accommodate thermal expansion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Forrester with the process of claim 1 as taught by De Sousa to accommodate thermal expansion.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over De Sousa in view of Palusis et. al (US5592814) (“Palusis”).
De Sousa teaches the process of claim 16, and further teaches (Figs. 3A-3B) the biasing step further includes engaging the fastener with the fastener retainer to engage the washer with the insert to engage the insert with the second component and bias the second portion of the second component toward the first component to place the axial load on the second component relative to the first component.
De Sousa fails to teach the aligning step further includes aligning an insert with the installation axis to extend into the anchor-receiving space of the second component, surround an outer surface of the bushing, and engage the second component.
In an analogous art, Palusis teaches a connecting two gas turbine components. Palusis teaches (Figs. 2 and 4) an anchor (20) including bushings (28) that fit into an insert (26) which bears against a washer (30) that separates the insert from the anchor head. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of De Sousa and change the aligning step to further include aligning an insert with the installation axis to extend into the anchor-receiving space of the second component, surround an outer surface of the bushing, and engage the second component as taught by Palusis to provide support to the bushing and additional force spreading from the anchor bolt head to the second component.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forrester in view of De Sousa and Palusis.

De Sousa in view of Palusis teach the process of claim 17 (see rejection above) to accommodate thermal expansion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Forrester with the process of claim 1 as taught by De Sousa in view of Palusis to accommodate thermal expansion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                       
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/25/2021 4:38 PM